Case 1:18-cv-06378-ER Document 32-3 Filed 12/05/18 Page 1 of 15




EXHIBIT C
                    Case 1:18-cv-06378-ER Document 32-3 Filed 12/05/18 Page 2 of 15
STATE OF CALIFORNIA                                                                       Dave Jones, Insurance Commissioner
DEPARTMENT OF INSURANCE

EXECUTIVE OFFICE
300 CAPITOL MALL, SUITE 1700
SACRAMENTO, CA 95814
(916) 492-3500
(916) 445-5280 (FAX)
www.insurance.ca.gov



         August 1, 2018

         The Honorable Jeff Sessions
         Attorney General of the United States
         United States Department of Justice
         950 Pennsylvania Avenue, N.W.
         Washington, D.C. 20530-0001

         Mr. Makan Delrahim
         Assistant Attorney General
         Antitrust Division
         United States Department of Justice
         950 Pennsylvania Avenue, N.W.
         Washington, D.C. 20530-0001

                   RE:         Proposed merger of CVS Health Corporation and Aetna, Inc.

         Dear Attorney General Sessions and Assistant Attorney General Delrahim:

         I am writing regarding the proposed acquisition of Aetna Inc. (Aetna) by CVS Health Pharmacy,
         Inc., a direct, wholly-owned subsidiary of CVS Health Corporation (CVS). The California
         Department of Insurance has evaluated the effect of this proposed merger on competition in the
         California health insurance market and on California consumers. This letter provides the results
         of that evaluation and includes evidence obtained during a hearing I held on this matter.

         As California’s Insurance Commissioner, I am responsible for regulating the largest insurance
         market in the United States where insurers collect $310 Billion annually in premiums from
         Californians and California businesses. California is now the fourth largest insurance market in
         the world. Increasing competition in California’s insurance markets delivers important benefits
         to Californians. Mergers which decrease competition are not in the interest of Californians.
         Health insurers and managed care plans collect more than $122.9 billion in premium annually
         from Californians. 1 As Insurance Commissioner, I closely monitor changes and proposed
         changes in the insurance market, such as proposed health insurer mergers or acquisitions that
         might directly affect California and its businesses and residents. I also monitor and review
         regional, national, and international changes in the insurance markets which have collateral


         11
            Josh Cothran, The Private Insurance Market in California, 2013 (Cal. Health Care Found. Feb. 2015),
         http://www.chcf.org/publications/2015/02/data-viz-health-plans. The California Department of Insurance regulates
         indemnity, Exclusive Provider Organization (EPO), and Preferred Provider Organization (PPO) coverage in
         California. The California Department of Managed Health Care regulates managed care organizations (health care
         service plans, aka HMOs).
         Case 1:18-cv-06378-ER Document 32-3 Filed 12/05/18 Page 3 of 15
Attorney General Sessions and Assistant Attorney General Delrahim
August 1, 2018
Page 2 of 14

impacts on the California insurance market. The California Department of Insurance is routinely
called upon for its expertise on national insurance market and regulatory issues.

In 2016, I reviewed three proposed health insurance mergers, two of which I concluded were
anti-competitive. The first merger, that of Centene and Health Net, involved a company focused
on government contracts (Centene) acquiring a struggling company active in the commercial
market (Health Net). I approved that acquisition after imposing stringent requirements on the
combined entity to remain in the commercial market as a strengthened, viable competitor. The
second proposed merger, that of Anthem and Cigna, I concluded was anti-competitive under the
U.S. Department of Justice (DOJ) and Federal Trade Commission (FTC) Anti-Trust Guidelines.
After an extensive legal and evidentiary hearing I formally requested that the DOJ bring an
action to block the Anthem-Cigna merger. 2 The DOJ filed an action and obtained a federal
district court order blocking that merger. I also concluded, after an extensive legal and
evidentiary hearing, that the third proposed merger, that of Aetna and Humana, was anti-
competitive and would reduce consumer choice, reduce the quality of healthcare in California,
and was likely to result in increased prices. I formally requested that the DOJ sue to block the
Aetna-Humana merger. 3 The DOJ sued to block this merger and obtained a federal district court
order blocking the merger, which was consistent with the findings I had made regarding the anti-
competitive impacts of this merger.

The three mergers of health insurers in 2016 involved horizontal mergers -- they were mergers
involving competitors in the same industry. In contrast the proposed CVS-Aetna merger is
predominantly a vertical merger, involving entities that do not largely directly compete with each
other: a health insurer and a pharmacy benefit manager (PBM) / retail pharmacy chain which
operate at different points in the health insurance and pharmaceutical supply chain or service.
Vertical mergers (also called “non-horizontal” mergers) can raise competition concerns however,
because if a seller owns their supplier, they may erect barriers that also make it difficult for other
sellers to use that supplier. This is especially problematic if that supplier has dominant market
power, which is the case here with CVS. Although this merger is predominantly a vertical one,
this merger also has horizontal impacts.

The proposed CVS-Aetna merger raises a number of competitive concerns for California health
insurance and healthcare consumers. CVS has a dominant footprint as a retail pharmacy chain.
It also dominates the market for PBM services through its subsidiary, CVS-Caremark. As a
PBM, CVS-Caremark acts as an intermediary in the drug distribution chain by negotiating prices
with drug companies, and receiving rebates from them, while also establishing networks and
formularies for insurers. Consolidating the retail and PBM services of CVS with a major health
insurer may have an adverse effect on the ability of other health insurers to access these

2
  See Letter of Insurance Commissioner Dave Jones to Attorney General Loretta Lynch dated June 16, 2016 containing
detailed findings of fact and law regarding anti-competitive impact of Anthem-Cigna merger,
http://cdicms.insurance.ca.gov/0400-news/0100-press-releases/2016/upload/LetterUSDOJAnthem-Cigna06-16-16.pdf
3
  See Letter of Insurance Commissioner Dave Jones to Attorney General Loretta Lynch dated June 23, 2016 containing
detailed findings of fact and law regarding anti-competitive impact of Aetna-Humana merger.
http://www.insurance.ca.gov/01-consumers/110-health/60-resources/upload/Aetna-Humana-Letter-to-US-DOJ-Final-
835am-signed.pdf
          Case 1:18-cv-06378-ER Document 32-3 Filed 12/05/18 Page 4 of 15
Attorney General Sessions and Assistant Attorney General Delrahim
August 1, 2018
Page 3 of 14

suppliers, hindering their ability to compete in, or enter, the California insurance market. Such
anti-competitive impacts could hurt California consumers.

My Department does not have direct approval authority over this proposed acquisition because
the transaction does not involve a California domestic or commercially domiciled insurance
company. However, the transaction does involve an Aetna subsidiary, Aetna Life Insurance
Company, which is licensed by the California Department of Insurance to sell health insurance in
California, and provides coverage to more than a million Californians.

This merger poses immediate competitive concerns in California and nationwide, based on an
evaluation of regional markets using the factors recited in the DOJ Non-Horizontal Merger
Guidelines, revised April 18, 1997. 4 Similarly, the merger poses competitive concerns in the
Medicare Part D market when reviewed using the factors recited in the U.S. DOJ and Federal
Trade Commission’s (FTC’s) Horizontal Merger Guidelines. 5 Additionally, another significant
concern is that the proposed merger of Aetna and CVS removes Aetna as a potential competitor
from an already concentrated PBM market. In an era where the largest insurers increase barriers
to entry by consolidating market power, the loss of a PBM entrant with the resources and
expertise needed to expand into a heavily consolidated market would be a substantial loss for
Californians as well as nationally.

The proposed CVS-Aetna merger would combine the country’s third largest health insurer by
market value with one of the country’s largest PBM / pharmacy chains at a time when the
national market for PBM services is already highly concentrated. In addition to removing Aetna
as an important potential competitor from the PBM marketplace, the enhanced market power of a
merged CVS and Aetna will have an anticompetitive effect on both California’s PBM and health
insurance markets, as well as an anticompetitive impact on the retail pharmacy market. The
combined entity will also be able to increase barriers to other entities seeking entry into the PBM
market, increase costs, decrease the quality of care provided to its members, and reduce
competition in the retail pharmacy market. Accordingly, in light of the anti-competitive impacts
of the proposed merger, and the fact that the alleged benefits could be achieved through other
arrangements, such as contracting, I conclude that the proposed merger of CVS and Aetna is
anti-competitive and recommend that the United States Department of Justice challenge this
transaction.

           BACKGROUND: THE CVS-AETNA MERGER HEARING

I held a public hearing regarding the proposed merger on June 19, 2018. The hearing transcript,
reports of expert witnesses, and comments submitted by the companies and members of the


4
  U.S. Dep’t of Justice Non-Horizontal Merger Guidelines,(originally issued as part of “U.S. Department of Justice
Merger Guidelines, June 14, 1984”) [hereinafter Non-Horizontal Merger Guidelines], available at
https://www.justice.gov/sites/default/files/atr/legacy/2006/05/18/2614.pdf.
5
  U.S. Dep’t of Justice & Fed. Trade Comm’n, Horizontal Merger Guidelines (Aug. 19, 2010) [hereinafter Horizontal
Merger Guidelines], available at https://www.ftc.gov/sites/default/files/attachments/merger-review/100819hmg.pdf.
         Case 1:18-cv-06378-ER Document 32-3 Filed 12/05/18 Page 5 of 15
Attorney General Sessions and Assistant Attorney General Delrahim
August 1, 2018
Page 4 of 14

public are available on the website of the California Department of Insurance. 6 Thomas M.
Moriarty, Executive Vice President, Chief Policy and External Affairs Officer, and General
Counsel, testified for CVS, and Kristen Miranda, California Market President and West Region
Head, testified for Aetna. Expert witnesses offered analyses of the competitive impact of the
proposed mergers. Representatives of consumers, medical providers, and community
organizations also testified. I also received written public comment. Further, my Department
and I reviewed multiple studies and published articles regarding the impact of health insurance
mergers, and the CVS and Aetna merger in particular.

           THERE IS SUBSTANTIAL EVIDENCE THAT THE MERGER WOULD IMPAIR
           COMPETITION BY INCREASING MARKET CONCENTRATION AND
           ENHANCING CVS/AETNA’S MARKET SHARE AND MARKET POWER IN THE
           PBM MARKET, THEREBY ERECTING BARRIERS TO NEW ENTRANTS.

The PBM market, like the rest of the health insurance market in California and nationally,
already suffers from a high degree of market concentration and limited competition.
Approximately 70% of all prescriptions are filled by one of three PBM firms: Express Scripts,
Caremark (owned by CVS), and OptumRx (owned by UnitedHealth). 7 It is difficult for new
entities to enter and compete in the PBM market. This difficulty is amplified in a large market
like California. The concentrated nature of the PBM market, the lack of a strong regulatory
scheme, and the opaqueness of PBM contracts, puts consumers and direct purchasers of PBM
services at a severe disadvantage.

            A. The CVS-Aetna merger will eliminate Aetna as a potential entrant into the
             already highly condensed and competitive PBM market.

By acquiring Aetna, CVS prevents Aetna from entering the PBM market as a separate
competitor. Aetna has stated publicly that it had considered entering the PBM marketplace prior
to agreeing to be purchased by CVS. 8 Aetna, as one of the nation’s largest health insurers, could
develop its own in-house PBM. In fact, Aetna currently undertakes numerous important PBM
services in-house, including rebate contracting with drug manufacturers for most of its
commercial clients, as well as formulary development. 9



6
  California Department of Insurance (CDI) Hearing transcript and materials are available at:
http://www.insurance.ca.gov/01-consumers/110-health/60-resources/Aetna-CVS-Merger-Information.cfm.
7
  Amanda Starc, Associate Professor of Strategy, Kellogg School of Management, Northwestern University,
Comments on Selected Issues RE: the Proposed Mergers of Aetna and CVS, May 15, 2018 (rev. July 3, 2018) (“Starc
Report”), at 9; citing Fein, Adam, The 2017 Economic Report on U.S. Pharmacies and Pharmacy Benefit Managers,
(2017) Pembroke Consulting, Inc. and Drug Channels Institute.
8
  Thomas Sabatino, Testimony, House Judiciary Committee, Subcommittee on Regulatory Reform, Commercial and
Antitrust Law, February 27, 2018 at 40:01 of recorded testimony available here:
https://judiciary.house.gov/hearing/competition-pharmaceutical-supply-chain-proposed-merger-cvs-health-aetna/.
9
  CVS Aetna Supplemental Submission to CDI July 16, 2018, http://www.insurance.ca.gov/01-consumers/110-
health/60-resources/upload/CVS-Aetna-Supplemental-Submission-to-CDI-July-16-2018.pdf.
          Case 1:18-cv-06378-ER Document 32-3 Filed 12/05/18 Page 6 of 15
Attorney General Sessions and Assistant Attorney General Delrahim
August 1, 2018
Page 5 of 14

Aetna’s financial statements to the SEC state that it performs the following PBM services for
Aetna’s pharmacy customers, including: product development, commercial formulary
management, pharmacy rebate contracting and administration, sales and account management
and precertification programs. 10 This demonstrates an existing proficiency and level of
experience providing significant PBM services. If Aetna were to enter the PBM market and
offer PBM services to others, it would provide meaningful additional competition in the PBM
market. 11

The Non-Horizontal Merger Guidelines point out that “the non-horizontal merger of a firm
already in the market… with a potential entrant… to the market may adversely affect
competition in the market.” 12 Removal of a potential competitor from the market may have the
effect of “harm to ‘perceived potential competition.’” 13 The removal of Aetna as a potential
PBM entrant eliminates a potential large competitor that would have reduced concentration in
the market. When there is more competition in the market, prices tend to decrease and
consumers can benefit from not only lower prescription drug prices, but, potentially, lower
premiums as well if health insurers pass on drug cost savings to insureds. Additionally, in order
for a PBM to be successful, it needs covered lives to negotiate volume discounts with drug
manufacturers. Removal of Aetna, the third largest health insurer in the nation with more than
23 million covered lives, from the PBM market restricts the opportunities for new as well as
existing PBM competitors in the market. Further, as Aetna provides its own key PBM functions
in-house, given its market share in the insurance market it is also already a significant participant
in the PBM market as a self-supplier; thus, the proposed merger with CVS has horizontal merger
implications in the PBM market, as well.

            B. Evidence Demonstrates that the Merger Would Put Other Health Insurers at a
             Competitive Disadvantage

CVS currently provides PBM services to 94 million plan beneficiaries nationally, of which 22
million are Aetna subscribers. 14 Additionally, many of the largest PBM competitors are also
owned by health insurers, such as OptumRx which has merged with UnitedHealthcare, and
Cigna, which has initiated a merger with Express Scripts.

The PBM market’s lack of competition and the merger of CVS-Aetna is likely to put other
insurers that do not own a PBM at a disadvantage. Post-merger, as a PBM, CVS will have less
incentive to keep down the cost of prescription drugs and other health care costs for other health
insurers competing with Aetna. PBMs garner profits through rebates with pharmaceutical
manufactures. The PBM retains a portion of these rebates and passes a portion of the remaining
rebate back to the health insurer, which allows the insurer to potentially lower premium rates.

10
   Sood Report at 9; Aetna 10-k Report (Dec. 31, 2017), at 7, available at http://www.aetna.com/investors-
aetna/assets/documents/2017/4q17-form-10k.pdf (SEC 10-k Report).
11
   Starc Report, supra at 12.
12
   Non-Horizontal Merger Guidelines, supra at 1.
https://www.justice.gov/sites/default/files/atr/legacy/2006/05/18/2614.pdf.
13
   Id.
14
   Sood Report at 10.
          Case 1:18-cv-06378-ER Document 32-3 Filed 12/05/18 Page 7 of 15
Attorney General Sessions and Assistant Attorney General Delrahim
August 1, 2018
Page 6 of 14

Post-merger, when acting in its capacity as a PBM, CVS would have less of an incentive to pass
these rebates to contracted health insurers that may be in competition with Aetna. Consumers
insured with those competitors could face higher premiums as a result.

The risk that CVS would have less of an incentive to pass on rebates or provide services to
competing health insurers increases the risk of “vertical foreclosure.” Vertical foreclosure occurs
when a newly integrated distributor stops selling products to a downstream firm’s rivals, or
increases the rival’s costs, such as if CVS refuses to contract with health insurers or increases the
cost of prescription drugs to other health insurers. 15 Vertical foreclosure increases antitrust
concerns because a rival health insurer could be excluded from the market or forced to pay
higher costs. Such risks are increased in a concentrated market like the current PBM market
where an insurer has only two other large PBM firms to choose from, one of which is already
owned by another health insurer (OptumRX – UnitedHealth).

Professor Neeraj Sood 16 analyzed whether CVS-Aetna would have a financial incentive to place
competing health insurers that contract with the combined entity’s PBM at a disadvantage, and
risk losing those PBM customers, in order to gain insurance customers. Professor Sood found
that if CVS-Aetna, post-merger, lost a PBM customer it would equate to approximately $23 in
lost profits. However, a gain by CVS-Aetna of a health insurance consumer would result in
approximately $323 in profits. This results in a single insurance consumer being as valuable as
fourteen PBM consumers, thus providing a strong incentive for CVS-Aetna to disadvantage
competing health insurers in its PBM practices. 17

The PBM market is largely unregulated, resulting in an opaque pricing and rebate structure that
gives both the pharmaceutical manufacturer and the PBM incentives to allow higher prices and
higher rebates, therefore increasing the risk of vertical foreclosure. Although CVS states that it
currently passes along more than 90 percent of its overall rebates to clients, they provided no
evidence of anything that would prohibit them from changing this practice post-merger. 18

            C. The CVS-Aetna merger will result in a need for two-level entry into the PBM and
             health insurance market.

The CVS-Aetna merger will make it much more difficult to enter the PBM market unless the
PBM is able to simultaneously enter, or is already in, the health insurance market. The Non-
Horizontal Guidelines note that this “need for simultaneous entry to the secondary market gives
rise to substantial incremental difficulty as compared to entry into the primary market alone.” 19
The cost for such entrance, including the process of building a provider network and securing
sufficient covered lives, is extremely high and likely to create a bar to those smaller entities that
previously may have been able to enter the PBM market only. Expert witnesses at the June 19,

15
   Starc Report at 10.
16
   Neeraj Sood, Ph.D., Professor of Public Policy, Sol Price School of Public Policy, University of Southern California.
17
   Sood Report at 11-12.
18
   CVS-Aetna July 3, 2018 letter at 2.
19
   Non-Horizontal Merger Guidelines, supra at 27.
         Case 1:18-cv-06378-ER Document 32-3 Filed 12/05/18 Page 8 of 15
Attorney General Sessions and Assistant Attorney General Delrahim
August 1, 2018
Page 7 of 14

2018 hearing stated that new entrants to the PBM market would be required to have the
capabilities to be a payer and PBM in order to compete in the PBM market after the CVS-Aetna
merger. 20 This additional burden on entry into the PBM market will only further stifle
competition. 21

Additionally, in Aetna’s SEC 10-K Report, it states that “other suppliers also provide certain
[PBM] services” to Aetna. 22 If, post-merger, Aetna transfers this business to CVS it will only
further diminish the ability of new entrants to enter the PBM market if the opportunity to bid and
contract to provide these services is removed from the market.

            D. The CVS-Aetna merger will harm independent retail pharmacies.

Much like the PBM market, the pharmacy markets nationally are “uncompetitive or highly
concentrated.” 23 In their supplemental letter, CVS Health argued that their pharmacy share “in
California is 21.3% and nationally is 16.2%.” 24 While significant itself, this nationwide and
California market share obscures the market dominance of CVS in specific regions. In filings
with the Securities and Exchange Commission, CVS Health states “[w]e currently operate in 98
of the top 100 United State drugstore markets and hold the number one or number two market
share in 93 of those markets.” 25 In 14 of the country’s largest metro-areas, CVS and Walgreens,
together, control 50 to 75 percent of the drugstore market. 26 Research suggests that drug prices
consumers pay at pharmacies in a single local market may vary widely for the same product, but
that drug prices found at independent pharmacies and online discount websites were lower on
average than prices at chain drug stores, such as CVS. 27 Consumers, then, are arguably better
served when there is not only a competitive market, but when that market includes independent
pharmacies and online discount websites to fill prescriptions in addition to large retail
pharmacies. The CVS-Aetna merger will only serve to increase CVS’s dominance in the
pharmacy market and will likely increase overall prescription drug prices for consumers. 28

In addition, CVS-Aetna could disadvantage other retail pharmacies by creating cost-sharing
structures that incentivize insureds to seek services from CVS over their competitors. During
our hearing, representatives from Aetna stated that they “certainly don’t have any plans to
modify cost sharing for CVS versus non-CVS retail pharmacies” 29 to accomplish this. However,
20
   Starc Report, supra at 11; Sood report, supra at 16.
21
   Report of Professor Thomas L. Greaney, University of California Hastings College of Law, June 19, 2018 at 6,
http://www.insurance.ca.gov/01-consumers/110-health/60-resources/upload/Greaney-Statement-to-CA-Department-of-
Insurance-6-19-18.pdf
22
   SEC 10-k Report, supra at 7.
23
   Sood Report, supra at 13.
24
   CVS Aetna Supplemental Submission to CDI July 3, 2018, at 3 http://www.insurance.ca.gov/01-consumers/110-
health/60-resources/upload/CVS-Aetna-Supplemental-Submission-to-CDI-July-3-2018.PDF.
25
   SEC 10-k Report, supra at 6.
26
   Sood Report, supra at 13
27
   Sood Report, supra at 6.
28
   Sood Report, supra at 14.
29
   Testimony of Kristen Miranda, California Market President & West Region Head, Aetna, CDI Transcript, supra, at
63:15-20.
          Case 1:18-cv-06378-ER Document 32-3 Filed 12/05/18 Page 9 of 15
Attorney General Sessions and Assistant Attorney General Delrahim
August 1, 2018
Page 8 of 14

this vague response is far less than a binding affirmative commitment not to engage in
anticompetitive behavior which could drive small, independent pharmacies out of business or
result in CVS purchasing them, thus further concentrating the retail pharmacy market. Similarly,
in addition to cost-sharing, the combined entity could engage in other anticompetitive conduct,
such as giving preferential display to CVS pharmacies in price-comparison websites, or by Aetna
providing preference to CVS pharmacies in network designs. 30

           E.    The Market Dominance of CVS in Specialty Pharmacy, in Combination with
                 Aetna, Would Provide Market Power That Promotes Anti-Competitive Practices
                 That Negatively Affect Patient Care

CVS Specialty, a subsidiary of CVS Health, is the largest specialty pharmacy in the nation. 31
Three of the largest specialty pharmacies, owned by CVS Health, Walgreens Boots Alliance, and
Express Scripts, account for 60% of all specialty prescription revenues. 32 CVS has a 25%
specialty prescription market share by revenues. 33 Specialty pharmacies are a source of
medications for patients with complex, serious conditions, such as cancer, cystic fibrosis, and
HIV/AIDS; certain of these drugs (such as chemotherapy drugs) may, however, also be available
from a treating physician. 34 Specialty pharmacies are a significant source of revenue growth. 35
Because of the highly attractive potential for increased revenues, the combined CVS-Aetna
entity will have strong incentives to steer insured persons, through such mechanisms as using
preferential cost-sharing arrangements, towards CVS Specialty for specialty drugs, and
financially penalize consumers for obtaining the specialty drug from their treating physician.
This financial penalty fragments care by removing the oversight of the treating physician, which
impairs monitoring of the course of treatment. This is of particular significance for
chemotherapy treatments. 36

           THE MERGER WILL HAVE HORIZONTAL ANTICOMPETITIVE IMPACTS ON
           THE MEDICARE PART D MARKET.

           A. Analysis of HHI Demonstrates that the Merger Would Significantly Increase
              Concentration in the Medicare Part D Market.

Although the merger has been described as a vertical merger and the preceding analysis focuses
on the potential anti-competitive impacts of the vertical merger, the CVS-Aetna merger also
presents horizontal merger implications. Both CVS and Aetna participate in the Medicare Part D
(Part D) prescription drug plan market. In 2018, 25 million people nationally and 2.3 million in

30
   Sood report, supra at 13-14
31
   CVS Health 2017 Annual Report, at 10: http://investors.cvshealth.com/~/media/Files/C/CVS-IR-v3/reports/cvs-ar-
2017.pdf.
32
   Starc report, supra at 10.
33
   “The Top 15 Specialty Pharmacies of 2017: PBMs and Payers Still Dominate” Drug Channels, March 13, 2018,
https://www.drugchannels.net/2018/03/the-top-15-specialty-pharmacies-of-2017.html.
34
   Starc Repot, supra at 13.
35
   Testimony of Barbara McAneny, M.D., CDI Transcript, supra, at 180:15-16.
36
   Id. at 181:22-25.
            Case 1:18-cv-06378-ER Document 32-3 Filed 12/05/18 Page 10 of 15
Attorney General Sessions and Assistant Attorney General Delrahim
August 1, 2018
Page 9 of 14

California are covered under a Part D prescription drug plan. 37 Nationally, Aetna has a 9%
market share among Part D plans while CVS Health has a 24% market share, with even greater
overlap in some geographic markets. Economic evidence suggests that increasing the market
concentration and reducing competition for Part D plans will likely result in higher premiums. 38
In some states, the combined Part D market share of CVS and Aetna is even greater-- in
Connecticut, CVS has a 30.1 percent share of Part D enrollees and Aetna’s share is 7.6 percent in
that state.

Professor Richard M. Scheffler of the U.C. Berkeley School of Public Health analyzed the 34
Part D regions for overlap in the standalone prescription drug plans (PDP) that provide coverage
to Medicare recipients (distinguished from Medicare Advantage Prescription Drug Plans
(MAPDP)). Dr. Scheffler used the Herfindahl-Hirschman Index (HHI) to measure the PDP
market concentration, in accordance with the Horizontal Merger Guidelines. To determine the
HHI, Dr. Scheffler calculated market concentration using two different assumptions 1)
premerger HHI, with CVS and Aetna operating as separate firms; and 2) post-merger HHI,
where CVS and Aetna operate as a single firm. Additionally, market concentration measures
from 2009 to 2017 were calculated to show the trend in the PDP market.

Professor Scheffler concluded that the CVS/Aetna post-merger HHIs and HHI increases would
result in determinations of “presumed likely to enhance market power” or “potentially raise
significant competitive concerns and often warrant scrutiny” in a large number of counties for
each of these markets, as defined in the Horizontal Merger Guidelines, as follows:

           1.    Market Concentration Trends and Post-Merger HHI:

                     a. The national PDP market would become moderately concentrated (HHI of
                        between 1,500 and 2,500) with an HHI increase over 400, and thus the merger
                        would “potentially raise significant competitive concerns and often warrant
                        scrutiny.”

                     b. The California PDP market would become moderately concentrated (HHI of
                        between 1,500 and 2,500) with an HHI increase 434 points, and thus the
                        merger would “potentially raise significant competitive concerns and often
                        warrant scrutiny.”

These HHI and HHI increase levels, together with relatively high entry barriers, increase the
oligopolistic nature of these markets and raise a reasonable probability of coordinated
anticompetitive conduct by market participants.

CVS and Aetna representatives, both at our June 19th hearing and in a supplemental submission,
assert that there is ample competition in the Part D market, because the PDP market also
competes with MAPDP. I find this assertion unpersuasive and not supported by the weight of
evidence. Instead, I agree with the court in United States v. Aetna Inc., 240 F.Supp.3d 1, 20, 42
37
     AMA report, supra at 2.
38
     Starc report, supra at 3.
         Case 1:18-cv-06378-ER Document 32-3 Filed 12/05/18 Page 11 of 15
Attorney General Sessions and Assistant Attorney General Delrahim
August 1, 2018
Page 10 of 14

(D.D.C. 2017), that there is very little consumer movement between MAPDP and PDP plans in
response to price increases. Other studies have also shown that most Medicare enrollees tend to
stick with their original plan of choice, even when they are faced with relatively large premium
increases. 39 It is true that there are ten competitors in the PDP market in California, but this
merger would result in just three competitors controlling 83% of the market, 40 a significant
concentration of the market with likely anti-competitive impacts.

           CVS AND AETNA HAVE PROVIDED NO RELIABLE EVIDENCE DISPROVING
           THE LIKELY HARMS FROM THE MERGER, OR INDICATING THAT THE
           ASSERTED EFFICIENCIES OR CONSUMER BENEFITS WOULD
           COUNTERACT THE HARM TO COMPETITION

           A.     The Companies Have Neither Provided Reliable Evidence of Claimed
                  Efficiencies, Nor Reliable Evidence that Efficiency Savings Will Be Passed on to
                  Consumers.

The Horizontal Merger Guidelines note that “[e]fficiency claims will not be considered if they
are vague, speculative, or otherwise cannot be verified by reasonable means” or if the
efficiencies could be achieved unilaterally or by collaborative means short of a merger. 41 When
the parties fail to present persuasive evidence about a merger’s benefits, such as actual
efficiencies, one can infer that evidence is lacking.

In testimony at our hearing, CVS asserted that the proposed acquisition would result in $750
million dollars of savings from reduced marketing, as well as general and administrative
expenses. At the hearing, I asked representatives of both CVS and Aetna for greater detail on
how these savings would be generated and what percentage of these savings would be passed on
to consumers. They were unable to provide an estimate. 42

                 Commissioner Jones: Let me ask specifically, will the entirety of the
                 $750 million be allocated to reductions in premium or decreases in
                 the rate of increase of premium for the merged entity?

                 Mr. Moriarty [Executive Vice President, Chief Policy and External
                 Affairs Officer, General Counsel, CVS Health]: I can’t say,
                 Commissioner, what percentage will. There will certainly be some.
                 There obviously are investments that need to be made in systems
                 and other programs to drive these longer term, and you’ll see a
                 component of that reinvested into the business as well to improve
                 the services and develop better programs as we go forward.


39
   To Switch or Not to Switch: Are Medicare Beneficiaries Switching Drug Plans To Save Money? October 10, 2013,
Kaiser Family Foundation, available at: https://www.kff.org/medicare/issue-brief/to-switch-or-not-to-switch-are-
medicare-beneficiaries-switching-drug-plans-to-save-money/.
40
   Based on April 2018 CMS plan enrollment data.
41
   Horizontal Merger Guidelines, supra, at 30.
42
   CDI Hearing Transcript, 13:12-4, 16-19, 50:13-51:1, 51:14-51:19
        Case 1:18-cv-06378-ER Document 32-3 Filed 12/05/18 Page 12 of 15
Attorney General Sessions and Assistant Attorney General Delrahim
August 1, 2018
Page 11 of 14

                …

                Commissioner Jones: Can Aetna give me any estimate of the portion
                of the $750 million a year that can be allocated to premium
                reductions or decreases in the increase in premium?

                Mr. Wingle [Vice President for Operations, Product, and
                Technology, Aetna.]: I don’t have that information available at this
                time.

Similarly, in the two supplemental responses provided by the companies after the hearing, the
companies were unable to quantify the estimated premium reduction anticipated as a result of the
alleged efficiencies resulting from the merger. 43 This alleged benefit should be considered
speculative in any weighing of benefits against anticompetitive impacts.

Professor Sood noted that “[p]ost-merger CVS would have a stronger incentive to control
prescription drug costs… and overall health care costs for Aetna.” 44 This is in comparison to the
current assumption that, as a PBM, CVS does not have as strong an incentive to negotiate greater
savings on behalf of health insurers. Post-merger “CVS would have reduced incentives to
engage in practices that increase rebates at the cost of increasing spending on prescription drugs
for Aetna.” 45 However, as Professor Sood points out, the estimated savings and increased
efficiencies touted by CVS-Aetna only occur if Aetna is not already providing its own core PBM
services including strategic decisions on formulary design and price negotiations with
pharmaceutical companies. 46 Currently, it appears that Aetna already performs its own core
PBM services including product development, formulary management, pharmacy rebate
contracting and administration, sales and account management, and precertification programs.
As Aetna already performs its core PBM functions, the potential efficiencies from merging with
the PBM arm of CVS would be minimal.” 47

Additionally, Professor Lawton Burns 48 and others noted that healthcare related mergers,
including non-horizontal mergers, result in price increases, not price decreases. 49 An increase in
market power does not necessarily result in savings being passed on to consumers.

           B.    Neither CVS nor Aetna Have Provided Reliable Evidence that Quality Will
                 Improve

At our hearing, CVS and Aetna’s representatives only spoke in generalities about quality
improvement. As noted above, academic experts on health insurer mergers find that in an

43
   CVS-Aetna Supplemental Submissions to CDI on July 3, 2018, at 2-3, July 16, 2018, supra.
44
   Sood Report, supra at 8.
45
   Sood Report, supra at 8.
46
   Sood Report, supra at 9.
47
   Sood Report supra at 9.
48
   Lawton Burns, Ph.D., MBA, James Joo-Jin Kim Professor, Department of Health Care Management, The Wharton
School, University of Pennsylvania.
49
   Burns Report, supra at 7.
         Case 1:18-cv-06378-ER Document 32-3 Filed 12/05/18 Page 13 of 15
Attorney General Sessions and Assistant Attorney General Delrahim
August 1, 2018
Page 12 of 14

oligopsony, quality usually decreases when there are so few competitors that they lack an
incentive to compete to attract or retain customers by improving quality.

           C.     The CVS-Aetna merger will not benefit consumers

PBMs act as intermediaries between drug manufacturers, employers, and health insurers. PBMs
earn profits by selling prescription drugs at a markup to self-insured employers and health
insurers. Arguably, the CVS-Aetna merger could drive down prescription drug costs because
CVS would have an incentive to negotiate lower drug prices on behalf of Aetna, which could
assist Aetna in lowering premiums. However, problematically, CVS and Aetna representatives
would not commit to lowering premiums. Instead, they cite only to the “synergies” created by
the merger which will result in cost savings to Aetna insureds, invoking the UnitedHealth –
OptumRx merger as an example. CVS and Aetna state that UnitedHealth – OptumRx merger
created “overall savings of $11-16 per member per month” and CVS expects that their merger
would “yield hundreds of millions of dollars in medical cost savings, which could be passed on
to consumers in the form of lower health premiums.” 50 However, despite these savings, CVS-
Aetna continues to refuse to commit to pass these savings on to consumers in the form of
reduced premiums.

The “synergies” cited by CVS as benefiting consumers include: improving chronic care
management, shifting care to lower-cost and more convenient sites, earlier and more effective
medical interventions, and increased medication adherence. CVS relies on these methods as
potential cost savings to consumers, by reducing the cost of site of care (by, for example,
offering MinuteClinic visits rather than a doctor or urgent care visit) as well as number of
occurrences (lower copays if visits are reduced). While such cost reductions may occur, it is
more likely to affect a smaller number of high-frequency users. A reduction in premiums (that
Aetna and CVS will not commit to) would help Aetna consumers across the spectrum. Further,
as detailed in the testimony and report of Professor Burns, the purported benefits of the proposed
merger’s focus on clinics based in retail pharmacies do not outweigh the risks of fragmentation
of care, reduction in care coordination by primary care providers, and avoidance of underserved
populations, including persons with complex, chronic conditions. 51 The asserted benefits and
efficiencies, if any, of a combination of clinic-pharmacy-and-insurer arise from a level of
integration that can be obtained through contracting, without triggering the competitive concerns
arising from this merger.

           D.     Divestitures Will Not Fully Restore Competition or Adequately Protect
                  Californians.

As to the horizontal aspects of this merger, divestiture of some portion of either or both
companies or undertakings as to rates, quality, or investments will not remedy or sufficiently
mitigate the anticompetitive impacts and results of this merger. 52 Further, once a merger is
completed and consumers and competitors begin to experience the negative impact of the

50
   CVS-Aetna Supplemental Submission to CDI, July 3, 2018, supra at 3 (emphasis added).
51
   Burns Report, supra at 8-22.
52
   Horizontal Merger Guidelines, supra, section 10.
         Case 1:18-cv-06378-ER Document 32-3 Filed 12/05/18 Page 14 of 15
Attorney General Sessions and Assistant Attorney General Delrahim
August 1, 2018
Page 13 of 14

merger, it will be too late to effectively mitigate these adverse outcomes. The law requires that
any remedies fully restore competition. The necessary divestitures in the markets would be close
to impossible to accomplish given the number and scale of the impacted areas. Additionally,
divestiture to a company with an already significant market share would not remedy the
competitive situation, and divestiture to a new entrant would likely fail in short order. A
retrospective analysis of mergers indicates that even smaller divestitures fail to achieve the
desired pro-competitive goals. 53

            REGULATORY EXPERIENCE WITH AETNA URGES CAUTION

In testimony during the hearing, CVS and Aetna represented that the combined entity would
implement safeguards that will prevent anticompetitive conduct after the merger. However, my
Department’s regulatory experience with Aetna Life Insurance Company is instructive, in that
compliance with legal requirements cannot be assumed to occur in the absence of oversight. For
example, the Department’s most recent publicly available market conduct examination of Aetna
Life Insurance Company indicated a persisting trend of likely violations 54 relating to Aetna’s
claims handling procedures and practices. This exam found numerous alleged violations,
including improper representation of pertinent facts and policy provisions to claimants, incorrect
denials, unsatisfactory settlements, failure to inform the insured of the right to independent
medical review, and failure to conduct fair investigation of claims. The exam also found
violations related to claims handling, including but not limited to failure to conduct a thorough
investigation, and failure to provide clear reasons for denial of claims. 55

Similarly, in recent years, Aetna Life Insurance Company’s proposed prescription drug
formularies, compared with those of other insurers, have been among the most restrictive in
terms of coverage, with Aetna Life Insurance Company placing drugs vital to treating chronic
conditions on high-cost tiers and subjecting insureds to excessive utilization management, and
raising significant concerns regarding discriminatory formulary and plan designs that would
discourage the enrollment of consumers with certain health conditions. My Department found
that over half of the covered drugs for the treatment of opioid dependence, and opioid reversal
agents, were placed on inappropriately high cost tiers in Aetna Life Insurance Company’s
proposed formularies. Similar inappropriate placement, as well as inappropriate prior
authorization and specialty pharmacy restrictions, were seen for drugs used in HIV treatment.
Resolution of these instances of inappropriate placement required regulatory intervention by my
Department.



53
   John Kwoka, Merger Control, and Remedies: A Retrospective Analysis of U.S. Policy (MIT Press 2015).
54
   Department examiners determined these violations based on a review of documentation provided in the course of
performing market conduct examinations. The violations, however, are technically “alleged violations” because they
have not undergone a formal administrative or judicial process.
55
   Further caution in the review of this merger is merited as this month another state insurance regulator issued an
order of penalty against the CVS Caremark PBM operation, with a fine of over $1.5 million, for repeated violations
related to claim denials. http://insurance.ky.gov/Documents/CVS%20Caremark%20Order%20-
%20Press%20Release.pdf
        Case 1:18-cv-06378-ER Document 32-3 Filed 12/05/18 Page 15 of 15
Attorney General Sessions and Assistant Attorney General Delrahim
August 1, 2018
Page 14 of 14

Many of the concerns regarding anticompetitive conduct, such as information exchange, price
differentials, and consumer steering, would be difficult to unwind after such a merger goes
forward. Therefore, my Department’s regulatory experience with one of the entities should be
considered to be cautionary: promises of legal compliance are not necessarily self-executing.

             CONCLUSION

The proposed merger of CVS and Aetna will significantly reduce competition in the PBM and
Medicare Part D markets, affecting millions of health care consumers throughout the country.
Applying the analysis typically used by the United States Department of Justice and the Federal
Trade Commission, the merger will substantially enhance market concentration and power in
these markets. A merger of this size and type, according to experts on health insurer and health
care mergers, will likely lead to increased prices and decreased quality.

Further, partial divestiture or other remedies traditionally used by the Department of Justice will
not adequately protect consumers or address the adverse consequences of a merger of CVS and
Aetna. Traditional methods to avoid market concentration will not address potential impacts on
service quality, the power to charge excessive rates, or the creation of barriers to block a
potential market participant with the resources to enter into new markets.

Finally, the CVS-Aetna merger will eliminate Aetna as an important potential competitor in the
PBM market. In the present health insurance and health care markets, it is impossible to create
de novo a PBM competitor with the strength, experience, and provider relationships that Aetna
has established. Loss of Aetna as a potential competitor in the PBM market is an irreplaceable
loss of competition because of the extraordinary concentration of the PBM market and high
barriers to entry. If there are any other entities considering entry into the PBM market, they will
now have to enter the market in conjunction with a health insurer. Single entry PBMs will no
longer be feasible to compete with these behemoths.

For these reasons, I conclude that the proposed merger of CVS and Aetna will have anti-
competitive effects and not be in the interest of consumers or health insurance and healthcare
markets in California and nationally. The CVS and Aetna merger will harm Californians and our
health insurance market, and is likely to increase drug prices for consumers rather than reduce
them. The CVS and Aetna merger will harm consumers in markets across the United States.
Accordingly, I request that the United States Department of Justice sue to block the CVS-Aetna
merger.


Sincerely,




DAVE JONES
California Insurance Commissioner
